Order
PER CURIAM.
Justin L. Jackson appeals from his convictions of first-degree tampering, § 569.080.1, and resisting arrest, § 575.150, after a jury trial in the Circuit Court of Buchanan County, the Honorable Patrick K. Robb presiding. Jackson raises only one point on appeal. He alleges the trial court abused its discretion by sustaining the State’s objections to defense’s voir dire questions relating to the veniremen’s potential biases in favor of law enforcement officers.
Affirmed. Rule 30.25(b).